DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 2, 13-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 9-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (EP 3 407 590) in view of Soshi (US Patent 5,400,110).

	Regarding Claim 1, Nonaka (EP 3 407 590) discloses an information processing apparatus (imaging support device 10, Fig. 1, [0033]) comprising:
	one or more processors (central processing unit (CPU) 70 that controls the respective units of the imaging support device 10 according to a program stored in the storage unit 14 [0103]), wherein the one or more processors function as 
a first acquisition unit (a distance information-acquisition unit 20, an inclination angle information-acquisition unit 22 [0033]) configured to acquire information about an image-capturing environment including a physical relationship between an imaging apparatus and an object plane (acquires distance information, which represents a distance between the imaging device 200 and the surface to be imaged of the structure, acquires inclination angle information on the inclination angle of the surface to be imaged of the structure with respect to a direction orthogonal to an imaging direction of the imaging device 200 [0033]), 
a second acquisition unit (actual pixel-density calculation unit 24 [0033]) configured to acquire information indicating a condition about image quality of an image to be captured by the imaging apparatus (calculates the actual pixel density of the surface to be imaged, determines whether the calculated actual pixel density matches the required pixel density [0033]),
and a presentation unit configured to present (output unit 40 that outputs [0033]) to a user (displays information to a user [0103]) a range that can be imaged on the object plane (range Ag is displayed on the imageable area Ap, Fig. 7 [0067]) in the physical relationship in which an image obtained by image capturing with the image capturing apparatus (inherent: the imaged surface is as the calculated distance/angle from imaging device 200 to surface to be imaged [0033]) in which the image-capturing parameter is set (focal length [0039]) satisfies the condition about image quality (range Ag shown with dots, Fig. 7, shows the pixel density requirement matching area [0067]).
Nonaka does not disclose, but Soshi (US Patent 5,400,110) teaches
a decision unit (arithmetic operation means, Claim 2) configured to decide an image-capturing parameter (diaphragm and focal length, Claim 2; Column 5 line 65 – Column 6 line 5) with which the object plane is fit in a depth of field (bring object within depth of field, Claim 2; Column 5 line 65 – Column 6 line 5), based on the information about the image-capturing environment (object distances D1 and D2, Column 5 lines 5-20) acquired by the first acquisition unit (control circuit 24 includes arithmetic operation means 24’ which  calculates object distance Dx, Column 5 lines 5-20).
One of ordinary skill in the art before the application was filed would have been motivated to modify Nonaka to control the focal length and aperture of the camera as taught by Soshi because Soshi teaches that it enables bringing the entirety of the captured image in focus by ensuring that objects at different distances are within the depth of field, improving the quality of the captured image.

	Regarding Claim 3, Nonaka (EP 3 407 590) discloses the information processing apparatus according to Claim 1.
Nonaka (EP 3 407 590) does not disclose, but Soshi (US Patent 5,400,110) teaches wherein the decision unit decides a combination of a focal distance and an aperture value of a lens of the imaging apparatus, as the image-capturing parameter (diaphragm and focal length, Claim 2).
One of ordinary skill in the art before the application was filed would have been motivated to modify Nonaka to control the focal length and aperture of the camera as taught by Soshi because Soshi teaches that it enables bringing the entirety of the captured image in focus by ensuring that objects at different distances are within the depth of field, improving the quality of the captured image.

	Regarding Claim 4, Nonaka (EP 3 407 590) discloses the information processing apparatus according to Claim 1, wherein the information about the image-capturing environment including the physical relationship between the imaging apparatus and the object plane includes information about the object plane (inclination angle of surface to be imaged [0033]), information about specifications of the imaging apparatus (performance information of imaging device [0033]), and information about a positional relationship between an object and the imaging apparatus (distance between the imaging device 200 and the surface to be imaged of the structure [0033]).

	Regarding Claim 9, Nonaka (EP 3 407 590) discloses the information processing apparatus according to Claim 1 wherein the one or more processors further function as an identification unit configured to identify (requirement matching range-determination unit 28 [0066]) a range on the object plane in which the condition of image quality is satisfied (output unit 40 presents range Ag is displayed on the imageable area Ap, Fig. 7 [0067]).

	Regarding Claim 10, Nonaka (EP 3 407 590) discloses the information processing apparatus according to Claim 1, wherein the one or more processors further function as an comprising a position decision unit configured to decide an image-capturing position (output unit 40 displays an instruction to move the imaging device 200 [0048]) for obtaining an image that satisfies the condition about image quality for an entire object plane (a case where it is determined that the actual pixel density does not match the required pixel density information [0048]).

	Regarding Claim 11, Nonaka (EP 3 407 590) discloses the information processing apparatus according to Claim 10, wherein the presentation unit graphically displays (output unit 40 displays [0048] on a display device [0045]) the range identified by the identification unit (output unit 40 presents range Ag is displayed on the imageable area Ap, Fig. 7 [0067]), and the positional relationship between an object and the imaging apparatus (instruction to move the imaging device 200 [0048]), in two dimensions or three dimensions, in a two-dimensional region (output unit 40 displays [0048] on a display device [0045]), and 
wherein the presentation unit further explicitly displays the image-capturing position decided by the position decision unit (instruction to move the imaging device 200 [0048]), in the region.

	Regarding Claim 15, Nonaka (EP 3 407 590) discloses the information processing apparatus according to Claim 1, wherein the object plane is a surface of a structure (surface of structure [0009]), and wherein, in structure inspection work utilizing processing of detecting a deformation occurring in the structure (crack having narrow width needs to be recognized [0010]) by analyzing an image of the object plane obtained by the image capturing (imaged with high quality [0010]), the condition of the necessary resolution is a condition of a resolution necessary to estimate an actual size of the deformation (required pixel density [0048] to detect crack having narrow width [0010]).

	Regarding Claim 16, Claim 16 is rejected on the grounds provided in Claim 1.

	Regarding Claim 17, Nonaka (EP 3 407 590) discloses a computer-readable storage medium storing a program for causing a computer to function as the information processing apparatus according to claim 1 (central processing unit (CPU) 70 that controls the respective units of the imaging support device 10 according to a program stored in the storage unit 14 [0103]).


Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (EP 3 407 590) in view of Soshi (US Patent 5,400,110), and Du (CN 107220992).

	Regarding Claim 5, Nonaka (EP 3 407 590) discloses the information processing apparatus according to Claim 4.
Nonaka does not disclose, but Du (CN 107220992) teaches wherein the information about the object plane includes information representing a size of the object plane (the width and height of the imaging target surface, Claim 3).
It would have been obvious to one of ordinary skill in the art before the application was filed modify Nonaka to consider the image plane height and width when determining camera parameters because Du teaches that it enables the system to precisely coordinate fields of view captured from slightly different perspectives, and registering the captured images [0027], [0018].

	Regarding Claim 6, Nonaka (EP 3 407 590) discloses the information processing apparatus according to Claim 5, wherein the information about the object plane includes information representing a width and a height indicating the size of the object plane (the width and height of the imaging target surface, Claim 3).
It would have been obvious to one of ordinary skill in the art before the application was filed modify Nonaka to consider the image plane height and width when determining camera parameters because Du teaches that it enables the system to precisely coordinate fields of view captured from slightly different perspectives, and registering the captured images [0027], [0018].

	Regarding Claim 7, Nonaka (EP 3 407 590) discloses the information processing apparatus according to Claim 4, wherein the information about the specifications of the imaging apparatus includes information about a lens stored in the imaging apparatus (focal length of the imaging lens of the imaging device 200 [0039]) or information about a model of the imaging apparatus (number of pixels of the imaging element of the imaging device 200, size information of the imaging element of the imaging device 200 [0039]).

	Regarding Claim 8, Nonaka (EP 3 407 590) discloses the information processing apparatus according to Claim 7, wherein the information about the lens is a range of a focal distance of the lens (focal length of the imaging lens of the imaging device 200 [0039]).


Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (EP 3 407 590) in view of Soshi (US Patent 5,400,110), and Fischler (US PG Publication 2018/0103209).

	Regarding Claim 12, Nonaka (EP 3 407 590) discloses the information processing apparatus according to Claim 11.
Nonaka (EP 3 407 590) does not disclose, but Fischler (US PG Publication 2018/0103209) teaches wherein the first acquisition unit further acquires information indicating one image-capturing position designated by the user (camera marker 404 [0068]-[0071]) in the area displayed by the presentation unit (GUI 304 [0068]), among the one or more image-capturing positions of the additional image capturing decided by the position decision unit (target position 702 [0083]-[0091]).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the display of Nonaka with a camera tracker because Fischler teaches that it would assist the user in moving the scanner to a preferred location and direction (Abstract) and ensure that sufficient information is collected in order to properly analyze the object [0005].


Response to Arguments
	Applicant’s remarks filed 11/21/2022 have been considered but are unpersuasive. 
	Applicant argues that the combination of references does not teach (1) acquiring information about an image-capturing environment including a physical relationship between an imaging apparatus and an object plane (Remarks Pp. 8). This is unpersuasive. Applicant’s specification at [0037] describes claim limitation “information about an image-capturing environment including a physical relationship between an imaging apparatus and an object plane,” Claim 1, as “the positional relationship between the object and the imaging apparatus,” [0037]. The claim limitation is mapped to “distance” and “inclination angle” in Nonaka [0033], which refer to the distance and angle between the imaging apparatus and imaged surface of Nonaka. Note that the imaged surface is the object plane. Distance and inclination angle of Nonaka both define the positional relationship between the imaging apparatus and the object plane, therefore, Nonaka discloses the claimed limitation. 
	Applicant argues that the combination of references does not teach (2)/(3) a range that can be imaged on the object plane in the physical relationship (Remarks Pp. 8). Applicant’s specification at [0043] describes claim limitation “present to a user a range that can be imaged on the object plane,” Claim 1, as field of view indicator 308 on user interface 300, Fig. 3, [0043], [0077]. The “range,” Claim 1, is a range that “satisfies the condition about image quality,” Claim 1, which is described by Applicant as a range having a minimum pixel density [0077]. Note that claim limitation “object plane in the physical relationship,” Claim 1, is inherent because the object plane, by definition, is located at a physical relationship (i.e., distance, angle) with the imaging apparatus. 
Nonaka Fig, 7 discloses an output screen that has marked dotted range Ag on object plane Ap. The output is displayed on a display device [0045] to a user. The dotted range Ag has sufficient pixel density [0067]. Therefore, Nonaka discloses (a) present to a user (b) a range that can be imaged on the object plane (c) in the physical relationship (inherent) (d) in which an image objected by imaging capturing with the image capturing apparatus in which a the image-capturing parameter is set (mapped in Claim 1) (e) satisfies the image quality. 
Regarding Examiner’s citations to Soshi’s claim 2, Applicant’s reliance on In re Benno is inapposite. The court states that a patent discloses anything that it describes whether specifically or in general terms, so as to convey intelligence to one capable of understanding. In addition, the court evaluates the claims of a reference to determine whether that claim includes dispositive structure. This indicates that the court made no attempt to have claims per se excluded as prior art. Furthermore, Claim 2 of Soshi describes the same information available elsewhere in Soshi, therefore, even if Soshi’s Claim 2 were not prior art, Soshi still teaches the claimed limitations. 
On Pp. 9, Applicant argues that a proper showing of obviousness requires that all claimed elements were known in the prior art with no change in their respective functions. Nonaka and Soshi demonstrate that all claimed elements were known in the prior art with no change in their respective functions.
On Pp. 10, Applicant argues that Examiner has not provided a convincing motivation for one of ordinary skill in the art before the application was filed to modify Nonaka; however, Soshi teaches that controlling both focal length and diaphragm enables objects at different distance to be brought into the depth of field, meaning that a plurality of objects at different distances can be in focus at the same time. This is clearly an advantage that applies to Nonaka, as shown in Nonaka’s Fig. 7, because due to the inclination angle, the portions of the imaged surface are at different distances from the camera, and image quality would be improved if multiple points of the imaged surface were in focus at the same time. Therefore, one of ordinary skill in the art would have been motivated to modify Nonanka based on the teachings of Soshi. 
The differences between the claimed invention and the cited references are 1) selectable combinations of focal lengths and apertures that satisfy a depth of field requirement (Claim 18), and 2) the series of fields of view for panoramic imaging (Claim 2). Both of these claims have been objected to in this office action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070267584 A1
US 20070146511 A1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485